Exhibit 10.2
 
[cartesian.jpg]







CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT, made and entered into as of the 4th day of June, 2015
(the "Agreement"), by and between Cartesian, Inc., a Delaware corporation
("Company"), and Donald E. Klumb (the "Consultant").


RECITALS


WHEREAS, the Company and the Consultant seek to enter into an arrangement
pursuant to which the Consultant will make himself available to provide to the
Company advice, consultation and assistance on an as-needed basis with respect
to certain matters pertaining to the overall management and business of the
Company, as may be requested from time to time by the Company's Board of
Directors ("Board"), its Chief Executive Officer, or its Chief Financial
Officer; and


WHEREAS, the Consultant is willing to make himself available for such services
pursuant to, and in accordance with, the terms of this Agreement; and


WHEREAS, the parties intend that each will have certain other rights and
responsibilities with respect to such arrangement for the duration thereof, all
as more fully set forth below;


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the Company and the Consultant agree as follows:
 
1.     Services Furnished.
 
(a)           During the Services Period (as defined in Section 2, below), the
Consultant shall hold himself available to provide, and shall provide in a good
and workmanlike manner in accordance with all applicable laws, rules,
regulations, and standard industry practices, such advisory services relating to
aspects of the business and operations of the Company as to which he gained
specialized knowledge and experience in the course of his employment with the
Company, as the Company or Board may reasonably request, including, but not
limited to, assist with the Chief Financial Officer's transition, participate in
communications to employees and customers, assist in transitioning the
Consultant's relationships that are important to the Company, continue
involvement in various Human Resources or corporate items and continue providing
services in certain customer engagements (collectively, the "Consulting
Services").


(b)           The Consultant may engage in business activities and may perform
services, as an employee or independent contractor, other than for the Company,
so long as such business activities and/or the performance of such services
shall not impair the Consultant's availability to perform services for the
Company as contemplated by this Agreement, it being understood that the Company
shall not have the right to require, and shall not require, the delivery of
Consulting Services in any manner that does, or would reasonably be expected to,
interfere with the Consultant's ability to engage in other employment or
self-employment .
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
June 4, 2015
Page 2 of 7
 
 
(c)           In the performance of any Consulting Services required of him
hereunder, the Consultant shall have exclusive control over the manner of
performance of such services, including, without limitation, the selection of
methods, procedures, strategies and equipment to be employed in the performance
of such services, and determination of the times, places and dates at which such
services will be performed, subject to the right of the Company, through its
President or Board, to establish limitations on the amount of reasonable
expenses incurred by the Consultant that the Company will be obligated to
reimburse, as set forth in Section 5(b).


2.     Term.  The term of this Agreement and the obligation of the Consultant to
render Consulting Services hereunder shall commence as of June 4, 2015, and
shall continue for successive three (3) month periods (each a "Services
Period").  The initial Services Period shall commence as of June 4, 2015 and
terminate on August 31, 2015 (the "Initial Period").  Unless terminated in
accordance with Section 3, the Agreement will automatically renew on September
1, 2015, December 1, 2015, and March 1, 2016 for additional Services Periods
(each a "Subsequent Period").  However, the automatic renewal provision will
cease on May 31, 2016 and renewal of this Agreement beyond that date will
require a written renewal agreement by the parties.
 
 
3.     Termination.  This Agreement may be terminated prior to May 31, 2016 with
respect to any remaining future Services Period by: (i) either party with at
least 15 days advance notice of any upcoming Services Period (i.e., notice of
termination must be provided no later than August 16, 2015, November 15, 2015,
or February 14, 2016 for the termination to become effective at the end of the
current Services Period); (ii) the non-breaching party if the other party
breaches any covenant, duty, or obligation under this Agreement and fails to
cure such breach within 30 days after receiving written notice thereof from the
non-breaching party; (iii) the Consultant's death or Disability (as defined
below); or (iv) mutual agreement of the parties.   For purposes of this
Agreement, "Disability" shall mean that the Consultant is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months.


4.     Effect of Termination.


(a)           Continuing Obligations.  Upon the expiration or termination of
this Agreement (whether by lapse of time, default, or otherwise): (i) the
parties' rights and remedies that accrued prior to such expiration or
termination shall not be prejudiced or waived including any continuing
obligations under Sections 8, 9, and 11 of this Agreement; (ii) the Company
shall, within 30 days of the date of termination, pay the Consultant any
undisputed accrued obligations for services rendered through the date of
termination and any accrued but unreimbursed expenses submitted in accordance
with this Agreement; and (iii) any Section under this Agreement (including, but
not limited to, Sections 4, 5(b), 7, 8, 9, 11 and 14) that, by their nature and
context, are intended to survive the termination or expiration of this Agreement
shall survive any such termination or expiration.


(b)   Return of Company Property.  Upon the expiration or termination of this
Agreement, the Consultant must promptly deliver to the Company any and all
tangible property of the Company, including without limitation, the laptop and
printer provided by the Company and any software related thereto and the
contents of any files stored therein.  The Company agrees to return the laptop
and printer to the Consultant, but only after the Company verifies that all
Company information has been removed in accordance with this provision.  The
Consultant hereby affirms that he will return to the Company all property
belonging to the Company (other than the laptop and printer) including, but not
limited to keys, notes, memoranda, writings, files, reports, correspondence,
tapes, disks, cards, and any other tangible product or document which was
produced by, received by, or otherwise submitted to the Consultant during his
employment with the Company, and the subsequent consulting period, and any
copies thereof in the Consultant's possession (or capable of being reduced to
the Consultant's possession), by the termination date of this Agreement.  Any
remaining payments owed to the Consultant will be made under this Agreement only
after all such property has been returned and the Company has verified that all
information has been removed from the laptop.
 
 
 
 

--------------------------------------------------------------------------------

 
 
June 4, 2015
Page 3 of 7
 


5.     Office Space; Expenses.
 
(a)           Office Space.  If and as may be required by the Consultant in
order to perform Consulting Services hereunder, the Company will provide the
Consultant with suitable office space at its offices at 7300 College Boulevard,
Suite 302, Overland Park, Kansas, and with appropriate clerical and other
administrative support and assistance.
 
(b)           Expenses.  The Company shall reimburse the Consultant for all
reasonable expenses authorized in advance by the Company and incurred in
connection with the Consulting Services.  The Consultant shall submit a weekly
invoice to the Company for the pre-approved expenses during the previous
calendar week, accompanied by vouchers, receipts and other details evidencing
such expenses.  The Company shall pay the Consultant any undisputed amounts
stated in such invoice (subject to reasonable adjustments consistent with the
Company's travel reimbursement policies) within 15 days after the receipt of the
invoice.
 
 


6.     Compensation.
 
(a)           Initial Period.  For services rendered in the Initial Period, the
Company shall pay the Consultant $43,750 plus reimbursement of expenses pursuant
to Section 5(b) of this Agreement in consideration for the Consulting Services
contemplated by this Agreement.  The payment under this subsection shall be paid
within 30 days after the Consultant provides an invoice for the Consulting
Services following the execution of this Agreement.


(b)           Subsequent Periods.  For any Subsequent Period, the Company shall
pay the Consultant $120,000 per 90-day period plus reimbursement of expenses
pursuant to Section 5(b) of this Agreement for providing the Consulting Services
pursuant to this Agreement.  The foregoing amount shall be paid in monthly
increments of $40,000 at the beginning of each month provided the Consultant has
submitted an invoice for such amount in advance.
 
7.     Independent Contractor.  In providing the Consulting Services under this
Agreement, the Consultant will be an independent contractor and this Agreement
shall not be construed to create any association, partnership, joint venture,
employee or agency relationship between the Consultant and the Company for any
purpose.  The Consultant shall have no authority (and shall not hold himself out
as having authority) to bind the Company and the Consultant shall not make any
agreements or representations on the Company's behalf without the Company's
prior written consent.  The Consultant agrees that the Company has no obligation
to withhold any income or payroll taxes on the Consultant's behalf and that the
Consultant will be solely responsible for compliance with all state, federal,
and local laws pertaining to the withholding and payment of taxes upon the
remuneration provided for in this Agreement.  The Consultant shall be
responsible for, and shall indemnify the Company against, all such taxes or
contributions, including penalties and interest.  The Consultant will not
participate in any vacation, group medical, life insurance, equity compensation
or any other employee benefit plan or welfare plan of the Company other than as
may be permitted by COBRA, 29 U.S.C. §1161 et seq.  Any persons employed or
contracted by the Consultant in connection with the performance of the
Consulting Services shall be the Consultant's employees or contractors and the
Consultant shall be fully responsible for them and indemnify the Company against
any claims made by or on behalf of any such employee or contractors.  For the
purposes of this previous sentence, Consultant and the Company acknowledge and
agree that any clerical or administrative support provided by the Company
pursuant to Section 5(a) are employees of the Company.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
June 4, 2015
Page 4 of 7
 

 
8.     Non-Disclosure.  During and after the term of this Agreement, the
Consultant agrees to use best efforts and exercise utmost diligence to protect
and to safeguard the trade secrets and/or any confidential or proprietary
information concerning the Company or its business or any Affiliates (defined in
Section 10) of the Company (including, without limitation, trade secrets, plans,
processes, customer lists, contracts and compilations of information, records
and specifications) which comes to the Consultant in the course of the
Consultant's engagement and which is not (independent of disclosure by the
Consultant) public knowledge or general knowledge in the trade.  The Consultant
agrees not to disclose any of the Company's or any Affiliate's trade secrets
and/or confidential information and/or proprietary information except as
required in the course of the Consultant's employment with the Company or by
legal process, in which case, the Consultant agrees to provide the Company with
as much notice as is reasonably practicable in the event the Company wishes to
intervene to protect its rights.  The Consultant agrees not to use Company's or
any Affiliate's trade secrets and/or confidential information and/or proprietary
information, directly or indirectly, for the Consultant's own benefit or for the
benefit of another.  All files, records, documents, drawings, specifications,
memoranda, notes, or other documents relating to the business of the Company or
any Affiliate, whether prepared by the Consultant or otherwise coming into the
Consultant's possession, shall be the exclusive property of the Company and
shall be delivered to the Company and not reproduced and/or retained by the
Consultant upon termination of this Agreement for any reason whatsoever or at
any other time upon request of the Company.


9.     Non-Solicitation.  During the period of this Agreement, and for a period
of one (1) year following the date this Agreement terminates in accordance with
Section 3, the Consultant shall not directly or indirectly, for himself or for
any third party, except as otherwise agreed to in writing by the Company:


(a)           contact, solicit, advise, consult or do business with any Customer
(as defined in Section 10) with which the Consultant has had direct contact
during, and arising from, services performed under this Agreement, for the
purpose of causing such Customer to purchase, or otherwise obtain products or
services which are similar to or in any way compete with the products or
services sold or provided by the Company or an Affiliate, or


(b)           induce, or attempt to induce, any Customer with which the
Consultant has had direct contact during the term of, and arising from, services
performed under this Agreement to cancel, diminish, decrease or curtail any
business relationship, contractual or otherwise, with the Company or an
Affiliate, or


(c)           contact, solicit, induce or attempt to induce or influence any
employee, independent contractor or agent of any Customer or Company or
Affiliate to terminate his or her employment, engagement or contractual
relationship with such Customer or Company or Affiliate, or
 
 
 
 
 

--------------------------------------------------------------------------------

 


June 4, 2015
Page 5 of 7
 
 
(d)           employ or hire any person who is employed by the Company or
Affiliate (whether as an employee or an independent contractor) with any
business or other entity that is engaged in the industry in which Company or
Affiliate is involved.

 
10.   Definitions.  For purposes of Sections 8, and 9 of this Agreement, the
following definitions shall apply:
 
(a)    "Affiliate" shall mean any corporation, partnership, limited liability
company, joint venture, or other entity or organization directly or indirectly
controlling or controlled by or under direct or indirect common control with
such entity through the ownership of all or part of such entity.
 
(b)           "Customer" shall mean any individual, corporation, partnership,
joint venture or other entity, or successors thereof, which has either (i)
purchased or contracted for services or products by or through the Company at
any time during the term of this Agreement, or (ii) has been directly solicited
by the Company within six (6) months prior to the termination of this Agreement,
regardless of whether the Consultant shall have direct contact with such
individual, corporation, partnership, joint venture or entity.


11.   Work Product.  The Consultant specifically hereby assigns to Company all
rights and waives all rights (including without limitation, all intellectual
property rights, moral rights, rights to be designated as the author of any work
and rights to enforce such rights) in any and all work product suggested or
generated by Consultant under this Agreement, including work product originated
or conceived during the term of this Agreement but completed or reduced to
writing thereafter (collectively "Work Product"), and all Work Product shall be
and remain the exclusive property of the Company.  Additionally, and at no cost
to the Company, Consultant shall execute and deliver any and all documents and
take such other reasonable actions as the Company or the Company's client may
reasonably require to convey, transfer, and assign any and all rights in the
Work Product to the Company or the Company's client, including without
limitation any and all copyright and patent rights.  The Consultant expressly
agrees that, upon the Company's request, the Consultant shall cause any
employees, agents, contractors, or subcontractors providing services related to
this Agreement, to provide an executed assignment of Work Product in a form and
content reasonably acceptable to the Company.


12.   Modification and Waiver.  This Agreement may be amended or modified only
in a writing signed by the Consultant and an authorized representative of the
Company.  The failure of the Consultant or the Company at any time to require
the performance of any provision of this Agreement shall in no manner affect
either party's right at a later time to enforce the same provision.


13.   Entire Agreement; No Representations.  This Agreement constitutes the
entire agreement between the Consultant and the Company concerning the terms and
conditions of the Consultant's consulting arrangement with the Company and the
Consulting Services and supersedes all agreements, understandings, negotiations
and discussions, whether oral or written, between the Consultant and the Company
related to the Consulting Services contemplated hereunder.  Provided however, in
no event shall this Agreement supersede or modify the terms of any written
separation agreement executed by the parties.  The Consultant agrees that the
Company has not made any statements or promises to him regarding the meaning or
implication of any provision of this Agreement other than as stated herein.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
June 4, 2015
Page 6 of 7

14.   Successors; Binding Agreement.  This Agreement shall be binding upon and
inure to the benefit of the Consultant and his heirs and representatives and the
Company and its respective successors and assigns.


15.   Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
shall constitute one agreement which is binding upon all the parties hereto,
notwithstanding that all parties are not signatories to the same counterpart.


16.   Severability.  The parties agree that should any of the provisions of this
Agreement be declared or determined by any court to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby.


17.   Enforcement; Applicable Law; Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the laws of the State of
Kansas.  The parties agree that all disputes arising under or out of this
Agreement shall be brought in courts of competent jurisdiction within the State
of Kansas and the parties hereby consent to jurisdiction in courts located in
the State of Kansas with respect to all matters arising out of or related to
this Agreement.


18.   Notices.  Any communication required or permitted to be given to a party
under this Agreement, including any notice, direction, designation, consent,
instruction, objection or waiver, shall be in writing and shall be deemed to
have been given at such time as it is delivered personally, or five (5) calendar
days after mailing if mailed, postage prepaid, by registered or certified mail,
return receipt requested, addressed to such party at the address listed below or
at such other address as either party may by written notice specify to the other
party:


If to the Consultant:
 
Donald E. Klumb
[______]
[______]


If to the Company:
 
Cartesian, Inc.
7300 College Blvd., Suite 302
Overland Park, KS 66210
Attention:  Senior Vice President, Human Resources


19.   Survival.  Any provisions of this Agreement which, by its express terms or
in practical effect, contemplates performance after the expiration of a Services
Period or termination of this Agreement shall survive the expiration of the
Services Period or termination of this Agreement.


20.   Assignment.  The Consultant shall not assign any rights, or delegate or
subcontract any obligations, under this Agreement without the Company's prior
written consent. Any assignment in violation of the foregoing shall be deemed
null and void. The Company may freely assign its rights and obligations under
this Agreement at any time. Subject to the limits on assignment stated above,
this Agreement will inure to the benefit of, be binding on, and be enforceable
against each of the parties hereto and their respective successors and assigns.
 
 
 
 
 

--------------------------------------------------------------------------------

 


June 4, 2015
Page 7 of 7

 
 
21. Each Party the Drafter.  This Agreement and the provisions contained in it
shall not be construed or interpreted for, or against, any party to this
Agreement because that party drafted or caused that party's legal
representatives to draft any of its provisions.






IN WITNESS WHEREOF, the parties have executed this Agreement or caused this
Agreement to be executed by their duly authorized representatives, as of the day
and year first above written.
 
 
 

  CARTESIAN, INC.          
 
By:
/s/ Peter Woodward       Name  Peter Woodward       Title    Chief Executive
Officer          

 

  CONSULTANT          
 
By:
/s/ Donald E. Klumb       Donald E. Klumb                  

 
 